Citation Nr: 1003175	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, claimed as 
secondary to service-connected disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection  for 
Paget's disease.

3.  Entitlement to an effective date earlier than December 
15, 2008 for the grant of a 50 percent evaluation for 
bilateral hearing loss disability.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In its May 2009 decision, the Board denied an increased 
rating for epidermophytosis of the feet.  In statements dated 
in March and July 2009, the Veteran indicated that he pursued 
an increased evaluation for this disability.  As such, this 
issue is referred to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a TDIU are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied service 
connection for Paget's disease; the Veteran did not appeal.

2.  The evidence received since the March 1982 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for Paget's disease.

3.  In July 2006 the RO granted service connection for 
bilateral hearing loss disability and awarded a 10 percent 
evaluation; in a July 2007 statement of the case, the RO 
increased the evaluation of bilateral hearing loss disability 
to 40 percent; the Veteran did not perfect an appeal.

4.  On December 12, 2008 the RO received the Veteran's claim 
for an increased rating for bilateral hearing loss 
disability.

5.  Prior to December 12, 2008, there was no unadjudicated 
claim, informal claim or intent to file a claim of 
entitlement to an increased rating for bilateral hearing loss 
disability.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for Paget's 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The July 2007 decision that granted a 40 percent 
evaluation for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100, 20.1104 (2009).

4.  The criteria for an effective date earlier than December 
12, 2008 for the grant of a 50 percent evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In July 2009 the Veteran was advised of the basis for the 
March 1982 denial of service connection for Paget's disease.  
This letter explained the meaning of new and material 
evidence and told the Veteran how VA would assist him in 
obtaining relevant evidence.  The letter also described the 
manner in which VA determines disability ratings and 
effective dates.

The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, with regard to the earlier effective date claim, 
the record reflects that this is a "downstream" issue in that 
it arose from the grant of an increased evaluation.  In such 
instances, the original claim (here, the claim for a higher 
rating) has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once the 
claim filed by the Veteran has been substantiated, the filing 
of a notice of disagreement with the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

Nevertheless, the Board notes that, prior to the rating 
decision granting an increased evaluation, the RO issued a 
notice letter in January 2009 that fully satisfied the duty 
to notify provisions with respect to both the disability 
rating and effective date elements of his claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  After the grant of an increased evaluation, the Veteran 
was issued a Statement of the Case on the issue of his 
disagreement with the effective date, as require following 
the submission of a notice of disagreement.  In addition, the 
Veteran has not alleged that there is any outstanding 
evidence that would support his contention that he should be 
awarded an earlier effective date, and the Board is not aware 
of any outstanding evidence.  Therefore, the Board finds that 
the VA has complied with the notice and assistance 
requirements of the VCAA and its implementing regulations.

Regarding VA's duty to assist, with respect to the previously 
denied claim, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, the RO denied service connection for Paget's 
disease in March 1982.  The Veteran was informed that 
available records did not show that he received treatment for 
the condition during service or that it was recorded at the 
time of his discharge.  

The evidence at the time of the March 1982 determination 
included the Veteran's service treatment records, which are 
negative for any diagnosis, complaint, or abnormal finding 
indicating Paget's disease.  

Post service records associated with the claims file in March 
1982 included a private treatment record from A.W., M.D., 
dated in May 1978 and indicating Paget changes of the 
lumbosacral spine and hips.  A master sheet produced by Dr. 
W. indicates Paget's disease of the pelvis and right femur.

An April 1980 VA treatment record noting the Veteran's report 
that he was disabled with Paget's disease.

A May 1980 letter from R.D.K., M.D. indicates that the 
Veteran had a history of Paget's disease of the pelvis and 
right femur, with low back pain secondary to arthritic 
changes and the Paget's disease.  

Evidence added to the record since March 1982 includes VA 
treatment records reflecting findings of Paget's disease.  

In an April 2006 statement, the Veteran indicated that 
Paget's disease had been diagnosed in 1979.  He noted that he 
had  taken disability pension from his employer for Paget's 
disease in May 1979.  He alleged that his Army training was 
severe enough on his body that it might have broken down his 
immune system, allowing him to become contaminated with 
Paget's disease.

Having carefully reviewed the evidence, the Board has 
concluded that new and material evidence has not been 
submitted to reopen the Veteran's claim of entitlement to 
service connection for Paget's disease.  In this regard, 
evidence showing a current diagnosis of Paget's disease were 
of record at the time of the previous denial, and is 
therefore cumulative.  Further, the Veteran's allegations 
that his Paget's disease is related to his service is 
cumulative in that those assertions were previously 
considered by the RO.  The Veteran has not otherwise 
submitted any evidence showing that Paget's disease was 
incurred during service.  As such the defect existing at the 
time of the March 1982 denial has not been cured.  

In summary, none of the evidence added to the file since the 
March 1982 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
Paget's disease.  Accordingly, the claim is not reopened.


	Effective Date

In July 2006 the RO granted service connection for bilateral 
hearing loss disability and evaluated it as 10 percent 
disabling.  The Veteran submitted a notice of disagreement 
with respect to the evaluation in March 2007.  A statement of 
the case was issued in July 2007; this document increased the 
evaluation to 40 percent, effective June 27, 2007.  The 
Veteran did not perfect an appeal with respect to this issue.

On December 12, 2008, the Veteran submitted a claim 
requesting an increased rating for his bilateral hearing loss 
disability.  A VA examination was conducted, and in a 
February 2009 rating decision, the RO granted a 50 percent 
evaluation, effective December 12, 2008.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The Veteran has not alleged CUE in any previous 
decision.

Upon review of the record, the Board finds that an effective 
date earlier than December 12, 2008 is not warranted for the 
grant of a 50 percent evaluation for bilateral hearing loss 
disability.  As noted, the July 2006 rating decision, and the 
subsequent July 2007 Statement of the Case that awarded a 
higher rating of 40 percent became final in the absence of a 
perfected appeal.  

In reaching this decision, the Board has considered the 
recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), 
wherein the Court found that 38 U.S.C.A. § 7105 was not 
intended to foreclose the Board's exercise of jurisdiction 
over a matter in which a substantive appeal was untimely.  
Consequently, because the 60-day filing period is not 
jurisdictional, VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  The Court in 
Percy also went on to determine that any issue concerning the 
timely filing of the substantive appeal in that particular 
case was waived by VA, due to the fact that VA seemed to have 
treated the Veteran's appeal as if it were timely perfected 
for more than 5 years before being raised by the Board in the 
first instance, including almost 2 years after a Board 
hearing was held on the claim.

Unlike Percy, however, this is not a situation in which the 
Veteran submitted an untimely appeal with respect to the July 
2006 rating decision.  In fact, the Veteran never filed any 
document suggesting his intent to perfect an from the July 
2006 decision, nor was he ever led by VA to believe that an 
appeal from that decision had been perfected.  In fact, when 
he filed his claim for a higher rating in December 2008, he 
gave no indication that he believed a previous appeal to have 
been pending, and, in fact, expressed his desire to 
"reopen" his claim as his disability had become "worse."  
As such, while the Board acknowledges that the Court in Percy 
allowed VA to waive any issue of timeliness in the filing of 
the substantive appeal, either explicitly or implicitly, and 
in finding that VA is not required to close an appeal for 
failure to file a timely substantive appeal, determined that 
the Veteran's appeal should not be dismissed due to the fact 
that it had been treated as on appeal for 5 years, the Board 
finds that the facts in this case are distinguished from the 
facts of Percy, in that this issue was never treated as on 
appeal to the Board from the July 2006 decision.  For this 
reason, and as no explanation as been provided as to why that 
document was not submitted within one year of the initial 
decision in July 2006 or within 60 days of the SOC, the Board 
finds that the matter was not appealed at that time.

As noted, the Veteran did not submit another claim for 
increase until December 2008, which corresponds to the 
effective date of the award of a 50 percent rating, and the 
VA treatment records associated with the record do not 
contain any record of treatment or hospitalization for 
bilateral hearing loss disability in the year prior to the 
Veteran's December 2008 claim.  Thus, it is not factually 
ascertainable that an increased in disability occurred under 
the applicable rating criteria during the one year period 
prior to the date of receipt of that claim.

Therefore, under the law, the earliest effective date and the 
appropriate effective date in this case is December 12, 2008, 
the date of receipt of the Veteran's claim for an increased 
rating.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for Paget's disease is denied.

Entitlement to an effective date earlier than December 12, 
2008 for the grant of a 50 percent evaluation for bilateral 
hearing loss disability is denied.


REMAND

The Veteran claims that he suffers from depression secondary 
to what he has referred to as eczema.  The Board notes that 
the Veteran is in receipt of service connection for 
epidermophytosis of the feet as well as residuals of 
cellulitis of the left knee.  He has stated that he has had 
skin problems since service.

VA treatment records reflect that the Veteran has been 
diagnosed with reactive depression.  A May 2009 report from 
J.B., Ph.D. indicates a diagnosis of major depressive 
disorder.  Dr. B. opined that the Veteran's depression was 
the result of his service-connected physical condition.  She 
did not specify the condition, though she did note the skin 
condition as well as bilateral hearing loss and tinnitus.  In 
light of medical evidence suggesting that the Veteran's 
acquired psychiatric disability is related to his service-
connected disabilities, the Board finds that a VA examination 
is warranted.  See Duenas v. Principi, 18 Vet. App. 512 
(2004); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his acquired psychiatric 
disorder.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed. 

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
psychiatric diagnoses.  Further, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present acquired 
psychiatric disorder is was caused or 
aggravated by a service-connected 
disability or combination of service 
connected disabilities.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.	Then readjudicate the Veteran's claim, 
to include consideration of the 
provisions of 38 C.F.R. § 3.310(a) and 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited 
representative shou
4.	ld be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims 
for benefits.  The Veteran should be 
given the opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


